NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
VVILLIAM STEPHEN LUSH, II,
Petiti0ner, ,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent.
2011-3131
Petition for review of the Merit Systems Protection
Board in case no. AT3330090169-I-1.
ON MOTION
ORDER
Wi]}iam Stephen Lush, II, moves for reconsideration of
the court's order dismissing his appeal for failure to file a
Fed. Cir. R. 15(c) form concerning discrimination
Lush argues that he did not need to file the form
because his case did not involve discrimination We treat
his submission as indicating that he would check box "(1)"
in section A of the form, and waive the requirement that he
complete the form.

LUSH v. MSPB 2
Accordingly,
IT ls ORDERED THAT:
The motion will be granted, the mandate will be re-
called, and the petition will be reinstated, if the petitioner
files an informal brief (form enclosed) within 21 days of
the date of filing of this order.
FoR THE CoUR'r
DEC 2 2 2011 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: William Stephen Lush, ll (informal brief form en-
closed)
Sara B. Rearden, Esq. F E
88 "=»1-,‘z2‘.§z.sé.!.E.£:zs.,'°~
DEC 22 2011
JANHORBAI.Y
C|.£H(